In re Angelina Casualty Co.; applying for writ of certiorari and/or review, prohibition, mandamus, supervisory and/or remedial writs; Parish of Orleans, Civil District Court, Div. “H”, No. 85-1455; to the Court of Appeal, Fourth Circuit, No. 88CW-0510.
Granted. Ruling of the trial judge striking the order for a jury trial is reversed. The $10,000 amount in dispute applies in this case because suit was filed before September 1, 1987. La.Code Civ.Pro. Art. 1732(1). See Cambridge Corner Corp. v. Menard, 525 So.2d 527 (La.1988).